Examiner’s Amendment
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Amendments to the Specification
The specification is objectionable for items that pertain to formal matters. In order to obviate these objectionable matters, the following amendments have been made to the specification:
An international design application designating the United States must include a specification as prescribed by 35 U.S.C. § 112 and preferably include a brief description of each reproduction. See Hague Rule 7(5)(a), 37 CFR § 1.1024, MPEP § 2920.04(a)II. While the aforementioned requirement for a brief description has been fulfilled, the current descriptions are poorly formatted and not in a preferred form. In particular, they do not actually identify the subject matter being depicted and whether the views are shown in elevation or plan.  For this reason, the Examiner would strongly suggest revising the descriptions for added clarity.
Accordingly, for better form and added clarity, the descriptions of the reproductions have been amended to read as follows:
-- 1.1 is a front and left side perspective view of an exhaust pipe embodying our new design;
1.2 is a rear and left side perspective view thereof;
1.3 is a rear elevation view thereof;
1.4 is a front elevation view thereof;
1.5 is a right side elevation view thereof;
1.6 is a left side elevation view thereof;
1.7 is a top plan view thereof;
1.8 is a bottom plan view thereof; and
1.9 is a front and right side perspective view thereof. --
Reproduction 1.4 illustrates a shaded area of the exhaust pipe. This area consists of interior surfaces that are not fully represented. Seeing that the surfaces within are limited in their showing, they are also likely nonenabling features. It is evident that as nonenabling features, applicant had intended to exclude them from the scope of protection sought by masking their showing in an orange shade. In order to fully understand this intent, a statement in the specification is needed.
Accordingly, the following statement:
-- The orange shaded area showing the interior surfaces of the exhaust pipe form no part of the claimed design. --  
has been inserted into the specification preceding the claim.
Grammatically, the claim statement must identify the exhaust pipe as a non-specific article. Accordingly, the claim has been amended to read as follows:  
-- We Claim:
The ornamental design for an exhaust pipe as shown and described. --

Conclusion
An Examiner’s amendment to the record has been stated. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlington Ly whose telephone number is 571-272-2617. The examiner can normally be reached on Monday through Friday from 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Fox can be reached on 571-272-4456. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in the USA or CANADA) or 571-272-1000.
/DARLINGTON LY/
Primary Examiner, Art Unit 2914